      Case 1:21-cv-04627-KPF Document 39 Filed 07/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRAINBUILDERS LLC, and H and D,
by their Attorney-in-Fact, ROCHEL
SOROTZKIN,

                          Plaintiffs,

                   -v.-
                                                   21 Civ. 4627 (KPF)
EMBLEMHEALTH, INC., GROUP
                                                        ORDER
HEALTH INCORPORATED, THE CITY
OF NEW YORK, NEW YORK CITY
OFFICE OF LABOR RELATIONS, and
NEW YORK CITY DEPARTMENT OF
EDUCATION,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On July 14, 2021, Plaintiffs filed their Second Amended Complaint in

this action. (Dkt. #34). In an Order issued the same day, the Court directed

Defendants to file their responses to the Second Amended Complaint on or

before July 28, 2021. (Dkt. #35). Given Defendants’ prior submissions of

pre-motion letters in response to Plaintiffs’ First Amended Complaint (see

Dkt. #29, 32), the Court expected Defendants to respond to the Second

Amended Complaint by filing either answers or pre-motion letters. However,

Defendants the City of New York, the New York City Office of Labor

Relations, and the New York City Department of Education (collectively, the

“City Defendants”), instead responded by filing a motion to dismiss the

Second Amended Complaint, in noncompliance with Rule 4.A of the Court’s

Individual Rules of Practice in Civil Cases. (See Dkt. #36). The City

Defendants’ motion is accordingly DENIED without prejudice due to its

noncompliance with the Court’s Individual Rules.
         Case 1:21-cv-04627-KPF Document 39 Filed 07/29/21 Page 2 of 2




      However, given that Defendants EmblemHealth, Inc. and Group

Health Incorporated (the “GHI Defendants”) have separately requested a pre-

motion conference (see Dkt. #37), the Court hereby CONVERTS the initial

pretrial conference scheduled for August 12, 2021, at 3:00 p.m., to a pre-

motion conference. The Court will hear from the parties at the conference

regarding both the GHI Defendants’ and the City Defendants’ anticipated

motions.

      Any response from Plaintiffs to the GHI Defendants’ pre-motion letter

will be due on or before August 3, 2021. Moreover, the Court expects that

Plaintiffs’ counsel will determine his ability to appear in this District, and

submit any applicable pro hac vice motion in advance of the August 12,

2021 conference.

      The Clerk of Court is directed to terminate the motions at docket

entries 36 and 37.

      SO ORDERED.

Dated:        July 29, 2021
              New York, New York
                                             _________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
